Citation Nr: 0839705	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-18 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for bilateral pes 
planus.

2.	Entitlement to service connection for residuals of 
stress fractures of the left and right feet.

3.	Entitlement to service connection for right and left 
knee disorders, including as secondary to bilateral pes 
planus.

4.	Entitlement to service connection for left and right hip 
disorders, including as secondary to bilateral pes 
planus.

5.	Entitlement to a low back disorder, including as 
secondary to bilateral pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1962 to 
April 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from August 2002 and July 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In April 2005, the veteran's case was 
transferred to the VA RO in Winston Salem, North Carolina, 
that currently has jurisdiction of his appeal.

The Board notes that, in his May 2005 substantive appeal, the 
veteran said that he wanted to testify at a hearing in 
Washington, D.C., before a Veterans Law Judge.  However, in 
an April 2006 signed statement, he withdrew his hearing 
request.  As such, the Board is of the opinion that all due 
process requirements were met regarding the veteran's hearing 
request.  


FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
demonstrates that bilateral pes planus was noted at the 
time the veteran entered active service and, thus 
clearly and unmistakably, establishes that his bilateral 
pes planus existed prior to his examination, acceptance, 
and enrollment into active service and unequivocally 
establishes that it was not permanently made worse by 
service.


2.	The objective and probative medical evidence of record 
preponderates against a finding that the veteran has any 
residuals of stress fractures of the left and right feet 
related to service.

3.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed right and left knee disorders are related to 
the veteran's active military service, nor was knee 
arthritis manifested within a year of discharge.

4.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed left and right hip disorders are related to 
the veteran's active military service, nor was hip 
arthritis manifested within one  year of discharge.

5.	The objective and probative medical evidence of record 
preponderates against a finding that any currently 
diagnosed low back disorder related to the veteran's 
period of active military service, nor was spinal 
arthritis manifested within a year of discharge.


CONCLUSIONS OF LAW

1.	Bilateral pes planus clearly and unmistakably preexisted 
active service, and clearly and unmistakably was not 
aggravated during military service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 5103- 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
(2008).

2.	Residuals of stress fractures of the left and right feet 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103- 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3.	Right and left knee disorders were not incurred in or 
aggravated by active military service, nor are they due 
to bilateral pes planus or may arthritis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2008).

4.	Left and right hip disorders were not incurred in or 
aggravated by active military service, nor are they due 
to bilateral pes planus planus or may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103-5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.

5.	A low back disorder was not incurred in or aggravated by 
active military service nor is it due to bilateral pes 
planus planus or may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103-5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in the claimant's possession.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  Id. at 
120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this appeal, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In March and 
September 2006 letters, the RO provided the veteran with 
notice consistent with the Court's holding in 
Dingess/Hartman.  Further, as the appellant's claims for 
service connection for bilateral pes planus, residuals of 
left and right foot stress fractures, bilateral knee and hip 
disorders, and a low back disorder are being denied, as set 
forth below, there can be no possibility of prejudice to him.  
As set forth herein, no additional notice or development is 
indicated with regard to the appellant's claims. 

In May 2002 and May 2003 letters, issued prior to the August 
2002 and July 2003 rating decisions, respectively, and in a 
June 2005 letter, the RO informed the appellant of its duty 
to assist him in substantiating him claims under the VCAA and 
the effect of this duty upon him claims, as well as what 
information and evidence must be submitted by the appellant.  
We therefore conclude that appropriate notice has been given 
in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  After the issuance of each 
notice described above, and opportunity for the appellant to 
respond, the supplement statement of the case (SSOC) issued 
in March 2006 reflects readjudication of the claims.  Hence, 
although some of the VCAA-compliant notice post-dates the 
rating decision on appeal, the appellant is not shown to be 
prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or SSOC, is sufficient to cure a timing defect).  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the 
RO/AMC.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  VA and non-VA medical records 
are associated with the claims file; the veteran underwent VA 
examinations in 2002 and 2004, and records considered by the 
Social Security Administration (SSA) in its determination 
that the veteran was totally disabled and eligible for 
disability benefits from May1998 were obtained.  It has not 
been averred that the SSA decision or records supporting such 
decision serve to establish the etiology of any of the 
veteran's claimed disorders.  Here, a determination of the 
veteran's claims turns on the onset and origin of his 
bilateral pes planus, hip and knee disorders, residuals of 
stress fractures, and low back disorder, rather than on the 
level of his disability and when he was rendered totally 
disabled. 

Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO/AMC constituted harmless 
error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran maintains that he has bilateral pes planus that 
was permanently aggravated as a result of an injury sustained 
during military service.  He argues that he had trouble with 
his knees, ankles, hips, and back since service.

Service medical records indicate that, on a report of medical 
history completed in February 1962, when examined for 
entrance into service, the veteran checked no to having a 
history of foot trouble.  When examined at that time, first 
to second degree pes planus was noted and he was found 
qualified for general service.  Clinical records dated in May 
1962 indicate that the veteran had symptomatic pes planus for 
the past week.  He was seen the following week for painful 
heels and examination findings included pain and swelling of 
both feet.  The diagnosis was symptoms of stress fractures, 
and he was placed on light duty for one week.  X-rays of both 
heels revealed stress fractures and the veteran's light duty 
assignment was extended.  

When seen at the end of May 1962, it was noted that the 
veteran's heels were asymptomatic, no further treatment was 
indicated, and he was returned to duty.  A  June 1962 record 
indicates that the veteran had no further trouble with his 
feet and cancelled his appointment.  When examined for 
separation in February 1964, the veteran's history of foot 
trouble was noted and that he wore arch supports.  A foot 
abnormality was not noted on examination.

Post service, VA and non-VA medical records and examination 
reports, dated from 1981 to 2006, are associated with the 
claims file.

Private medical records from R.A.R., M.D., dated from August 
to November 1982, indicate that the veteran was seen for 
complaints of foot pain.

In a February 1987 letter to another physician, J.E.C., M.D., 
said that the veteran had low back pain after slipping off a 
pipe in December 1986.  It was noted that the veteran had 
excellent health prior to the accident. 

A March 1987 office record from Dr. J.E.C. indicates that the 
veteran underwent resection of a disc at the C-6/C-7 level.

In a July 1987 record, Dr. J.E.C. noted the veteran's 
complaints of foot numbness and that the physician was going 
to arrange for a computed axial tomography (CT) scan of the 
veteran's lumbar area.  

In an October 1988 record, R.L., M.D., noted that he 
previously saw the veteran in January 1987 when he had lumbar 
spasm.  Current diagnoses included arthritis at L-4-5 and L-5 
compression.

An October 1997 record from M.C., M.D., is to the effect that 
the veteran started having left knee pain in June of that 
year after an injury incurred while stepping off a lawn mower 
and apparently recently re-twisted it.  A medial collateral 
ligament sprain or possible left knee derangement was 
diagnosed. 

A December 1999 examination performed for the Maine 
Disability Determination Services, evidently in conjunction 
with the veteran's SSA claim, indicates he was 55 years old, 
and includes his report of sustaining a work-related back 
injury while working in the construction industry.  He 
reported having cervical surgery in the mid-1980s and 
complained of shoulder, neck, back and hip pain.  The 
clinical impression included postoperative traumatic 
degenerative joint disease of the left knee, probable right 
hip bursitis, tendinitis, degenerative joint disease, and 
chronic back pain. 

In a January 2000 private psychological report, prepared in 
conjunction with the veteran's claim for State of Maine (SSA) 
disability benefits, he said he worked in the construction 
industry for close to 30 years and then fell and hurt his 
neck and back.  The veteran said that, in 1988, he injured 
his shoulder and subsequently developed physical problems.  
He reported multiple operations on his knee, right shoulder, 
neck, and back.

According to a February 2000 private radiology report, x-rays 
of the veteran's lumbar spine showed mild degenerative 
arthritic changes and narrowing of the disc space.  

The VA outpatient records, dated from January to April 2002, 
reflect that the veteran complained of left foot pain.  Left 
ankle arthritis was noted by x-ray in January 2002.  In March 
2002, he was seen for complaints of bilateral knee pain, gave 
a multi-year history of lower lumbar pain, and a neurosurgeon 
diagnosed spondylotic pain without evidence of an active 
radiculopathy.  In April 2002, a podiatrist noted the 
veteran's complaints of flat feet and diagnosed congenital 
flat feet.

According to an April 2002 SSA record, the veteran last 
worked in 1998 and his disabilities included chronic pain 
syndrome, degenerative joint disease of his knees and 
arthritis of the lumbar spine with degenerative disc disease.

Results of a CT scan of the veteran's spine taken by VA in 
June 2002 showed mild spinal stenosis at L-3/L-4 with 
bilateral foraminal narrowing.  X-rays showed discogenic 
disease particularly at L-3/L-4.

The veteran underwent VA examination in July 2002.  According 
to the examination report, the examiner reviewed the 
veteran's medical records, noting that he entered service 
with pes planus and symptoms or possible stress fractures 
were subsequently noted, with complete resolution of symtoms 
in 1962.  The veteran gave a history of initial injury in 
boot camp during a forced march when he experienced increased 
foot pain and swelling that necessitated his boot having to 
be cut from his foot.  The VA examiner noted that the 
veteran's record reflected his other multiple medical 
problems including degenerative disease in his neck, back, 
hips, knees, and ankle.  Currently, the veteran wore 
orthotics in his shoes.  

Upon clinical examination, the diagnosis was bilateral pes 
planus.  The VA examiner opined that the problems with the 
veteran's knees, hips, and low back were not secondary to his 
pes planus.  It was noted that, in his records, the veteran 
said there were no residuals of stress fractures.  According 
to the VA examiner, the veteran's pes planus may have been 
aggravated temporarily, but not permanently, during military 
service.  

X-rays of the veteran's feet taken by VA in July 2002 showed 
mild degenerative changes in the right foot.

The VA outpatient records, dated in May 2003, reflect the 
veteran's complaints of foot pain from flat feet.  X-rays 
taken at the time showed a small plantar calcaneal spur in 
the left foot and his right arch was radiographically normal.  

In a May 2003 signed statement, the veteran said that, after 
about one month in service, he experienced foot pain and 
swelling and his boots had to be cut off with razor.  He 
sought medical treatment twice that was not helpful and did 
not keep a subsequent appointment because he was advised that 
if he continued on light duty he would get "recycled".  He 
obtained a larger pair of boots and suffered with flat feet, 
ankle, knee, hip and back problems ever since. 

A May 2003 treatment record from D.J.B., D.P.M., indicates 
that the veteran was seen for complaints of bilateral foot, 
knee, hip, and low back pain.  The veteran denied 
experiencing foot pain prior to entering military service and 
said he developed it after his first march in service.  He 
said that his pain improved after two weeks of light duty and 
recurred during the first march after he returned to full 
duty.  The veteran was able to walk or stand for 
approximately 10 to 15 minutes before developing pain and 
presented wearing custom molded foot orthoses.  Upon clinical 
examination, the assessment included pes planus of the left 
foot, posterior tibial tendinitis of the left toot, tarsal 
tunnel syndrome of the left foot, and knee, hip, and low back 
pain.  In Dr. D.J.B.'s opinion, intense physical exertion 
would aggravate and exacerbate discomfort secondary to the 
veteran's pes planus.  According to Dr. D.J.B., the veteran's 
lower extremity symtoms were as likely as not related to his 
pes planus and these symtoms were worse than they would have 
been had he not been on full military duty.

An August 2003 VA record includes the veteran's report of low 
back, hip, and foot pain. 

In an August 2003 signed statement, the wife of Dr. C.E., and 
a licensed practical nurse who was apparently his office 
nurse, said that, in September 1964, her husband treated the 
veteran for a back injury and the veteran gave a history of 
foot swelling in service.  According to Mrs. E., the doctor 
saw the veteran for nearly ten years for manipulation 
therapy.  Dr. C.E. died over 20 years ago and his records 
were destroyed, according to a June 2004 written statement 
from the veteran's service representative.

In another signed statement also received in August 2003, the 
veteran's wife said they married in September 1964 and, soon 
after, he had back problems that prevented him from walking 
or working and was treated by Dr. E.

A September 2003 VA clinical entry reveals that a podiatrist 
reported that the veteran had plantar fasciitis.  October 
2003 VA records describe the veteran's knee and hip pain and 
diagnosed mild spinal stenosis at L3-L4 with bilateral 
foraminal narrowing and degenerative changes.  The clinical 
assessment at that time included general degenerative joint 
disease.

In an October 2003 signed statement, R.C.P., D.O., said that 
he treated the veteran since the late 1990s and prescribed 
orthotics for foot deformity (flat arch problems) that he 
possessed since military service.  Dr. R.C.P. said he retired 
in 1999, was unable to locate his medical records and, by 
recollection, the veteran's need for continued orthotic 
device was medically necessary.

In June 2004, the veteran underwent VA examination.  
According to the examination report, the examiner 
"extensively" reviewed the veteran's medical records.  The 
examiner noted that the veteran had a variety of conditions 
unrelated to military service that included left knee surgery 
due to a laceration.  Currently, the veteran complained of 
constant bilateral flat foot pain and weakness with 
intermittent swelling for which he used bilateral orthotics 
since discharge, that were prescribed by a chiropractor in 
approximately 1981 because prior to that his feet would 
"throw out his back" without them.  The veteran further 
gave a history of generalized stiffness all over due to 
generalized arthritis and used a cane.  He used crutches only 
after left knee surgery and while being treated for what he 
called a left foot fracture in service.  His left foot was 
worse than his right foot.  

Further, the veteran had intermittent bilateral knee pain and 
stiffness, with catching but no locking, and intermittent 
bilateral hip pain that was aggravated by prolonged standing 
with weakness with prolonged walking or standing that caused 
his legs to shake.  He gave a history of a left knee 
laceration in 1968.  He had hip stiffness and constant back 
pain and stiffness with intermittent radiating pain to his 
left leg and foot.  

The VA examination report indicates that x-rays of the 
veteran's knees showed either minimal to questionable medial 
compartment narrowing; x-rays of the veteran's lumbar spine 
showed spondylosis with multilevel intervertebral disc 
narrowing and pronounced fact changes; and a CT scan 
performed in June 2002 showed mild spinal stenosis at L-3-L-
4.  X-rays of the veteran's hips revealed mild to moderate 
degenerative joint disease and x-rays of his feet were 
essentially unremarkable except for a small calcaneal spurt 
on the left.  

Upon clinical examination, the diagnosis was moderate 
bilateral pes planus.  The VA examiner commented that the 
veteran's two years of active military service "had no 
measurable effect on the bilateral pes planus".  According 
to this VA examiner, the veteran's currently demonstrated 
foot pathology was roughly equivalent and static "with no 
evidence of significant worsening over the years".  It was 
noted that the veteran had minimal to mild degenerative 
changes in his knees, feet, and ankles that were age-related.  
He also had spondylosis of the lumbar spine with multilevel 
intervertebral disc-space narrowing and degenerative joint 
disease of both hips.  The VA physician said that these 
"joint changes were all age, occupational, and heredity-
related findings, that were not significantly affected by two 
years in the military service" despite the veteran's in-
service stress fractures of the left calcaneus.  It was noted 
that the veteran wore orthotics since discharge.  There was 
no left tarsal tunnel symptom or tibial tendonitis on the 
left elicited on current examination, despite the diagnosis 
made by Dr. D.J.B. in May 2003.
 
A January 2005 VA medical record indicates the veteran had 
mild pes planus.

III.	Legal Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

Service connection shall be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310; see 71 Fed. Reg. 
52744-47 (Sept. 7, 2006) (now codified at 38 C.F.R. § 
3.310(b)).  In the context of claims for secondary service 
connection, there must be medical evidence showing an 
etiologic relationship between the service-connected 
disability on the one hand and the condition said to be 
proximately due to the service-connected disability on the 
other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  
Secondary service connection may also be warranted for a non- 
service-connected disability when that disability is 
aggravated by a service- connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard 
to a claim for secondary service connection, the record must 
contain competent evidence that the secondary disability was 
caused by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995)).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304; VAOPGCPREC 3-2003.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  
VAOPGCPREC 3-2003.

In sum, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates 
that, to rebut the presumption of sound condition upon entry 
into service under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  See Wagner v. Principi, 370 F.3d. 
at 1096.

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  The amended 
regulation conforms to the Federal Circuit precedent in 
Wagner v. Principi, supra, requiring that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue preexisted entry into service and that the disability 
was not aggravated by service before the presumption of 
soundness on entrance into active service may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Here, the veteran and his 
representative were not provided with a copy of the new 
regulation; however, in an October 2008 written statement, 
the veteran's representative clearly argued that VA failed to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111 
and cited to VAOPGCPREC 3-2003.  Thus, it cannot be argued 
that the veteran and his representative were unaware of the 
new law.  As such, the Board is of the opinion that all due 
process requirements were met in this regard.



A.	Service Connection for Bilateral Pes Planus

In this case, when examined for induction, in February 1962, 
the veteran was noted to have a bilateral pes planus disorder 
and he was found qualified for general service. 

Based on the foregoing, the Board concludes that the 
veteran's bilateral pes planus clearly existed prior to 
service.  Crowe v. Brown, 7 Vet. App. 238 (1994); VAOPGCPREC 
3-2003.  The objective evidence of record is clear and 
unmistakable that the veteran's bilateral pes planus 
condition existed prior to service and clear and unmistakable 
that it was not permanently worsened or aggravated by 
service.  Accordingly, the presumption of soundness at 
induction is rebutted. Further discussion of the aggravation 
matter follows.

As noted above, regulations next provide that when a 
condition is properly found to have been preexisting, either 
because it was noted at entry or because pre-existence was 
demonstrated by clear and unmistakable evidence, such 
condition will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the increase 
in the disability is due to the natural progress of the 
disease.

Here, the veteran's written statements are to the effect that 
he initially experienced foot pain shortly after entering 
service and received some medical treatment after which he 
evidently just endured his foot pain.

The veteran's service medical records reflect that a 
bilateral pes planus disorder was noted at his February 1962 
entrance examination.  In May 1962, the veteran was 
repeatedly seen in the clinic for complaints of foot pain.  
At no time is there a history of foot trauma nor is there 
shown that there was additional injury to the feet (aside 
from the stress fractures that are separately addressed 
below).  The pes planus is shown to have apparently existed 
prior to service and no superimposed trauma is indicated.

After service, the medical record indicates that, starting in 
1982, the veteran sought treatment for his foot pain.  Since 
that time, the veteran's foot condition continued, and he has 
told examiners he experienced foot pain since discharge to 
which he attributed his other joint pain. 

In July 2002, a VA examiner reviewed the veteran's medical 
records, performed a clinical examination, and then opined 
that that the veteran's pes planus many have been aggravated 
temporarily, but not permanently, during military service.

In a May 2003 written statement, Dr. D.J.B., diagnosed left 
foot pes planus, posterior tibial tendinitis, and tarsal 
tunnel syndrome, and hip, knee and low back pain and said 
that intense physical exertion would aggravate and exacerbate 
discomfort secondary to the veteran's ples planus.  The 
podiatrist opined that the veteran's lower extremity symtoms 
were as likely as not related to his pes planus and that 
these symtoms were worse than they would have been had the 
veteran not been on full military duty.

In June 2004, a VA examiner extensively reviewed the 
veteran's medical records, performed a clinical examination, 
diagnosed moderate pes planus, and then opined that the 
veteran's two years of active military service had no 
measureable effect on the bilateral pes planus.  The VA 
examiner found no left tarsal tunnel symptom or tibial 
tendonitis on the left on current examination, despite Dr. 
D.J.B.'s May 2003 diagnosis.

In light of the foregoing, the Board finds that service 
connection is not warranted for bilateral pes planus.  In 
reaching this determination, the Board notes that the 
veteran's service and post-service medical records, as well 
as his written statements, clearly indicate, and the July 
2002 and June 2004 VA examination reports clearly found, that 
the veteran's bilateral pes planus disorder preceded his 
enlistment in the military.  The medical evidence is 
therefore clear that that veteran's bilateral pes planus 
disorder existed prior to his military service and was not 
aggravated therein.  38 U.S.C.A. § 1111.

The Board also notes that the June 2004 VA medical 
specialist, who extensively reviewed the claims file, also 
found, without equivocation, that the veteran's bilateral pes 
planus condition was not aggravated by service.  The July 
2002 VA examiner reviewed all of the veteran's pre and post 
service medical records, conducted a clinical examination, 
and similarly concluded that the veteran's pes planus existed 
prior to service and was not permanently aggravated by 
military service.  In fact the July 2002 VA examiner 
specifically stated that the veteran's pes planus may have 
been aggravated temporarily, but not permanently, by military 
service.

In support of his claim, the veteran would rely on Dr. 
D.J.B.'s May 2003 statement to the effect that intense 
physical exertion would aggravate and exacerbate discomfort 
secondary to the veteran's pes planus.

Service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between one disorder and another is "non- 
evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by in-
service events is insufficient to establish service 
connection).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Here, the Board gives greater weight to the opinion of the 
June 2004 VA examiner, who extensively reviewed the veteran's 
claims file and noted much of the veteran's medical history 
in his report.  The 2004 VA examination report is lengthy and 
detailed, and contains compelling explanations for the 
examiner's conclusions.  Based on this review, the recent VA 
examiner concluded that the veteran's preexisting bilateral 
pes planus was not permanently aggravated by military 
service.  As noted, this opinion is entirely consistent with 
the findings of the July 2002 VA examiner who also reviewed 
the veteran's medical records, and then performed a clinical 
examination, and similarly concluded that the veteran's 
current condition may have been aggravated temporarily but 
not permanently by military service.

Thus, the Board finds the June 2004 VA examination report to 
be most persuasive, and thus accords it greater probative 
value.  Where a medical expert has fairly considered all the 
evidence, his opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion. Wray v. Brown, 7 Vet. App. 488, 
493 (1995).  The Board does, in fact, adopt the June 2004 VA 
examiner's opinion on which it bases its determination that 
service connection for bilateral pes planus is not warranted.  
See also Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192- 93 (1992) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence").

As set forth above, service connection may not be based on 
speculation or remote possibility.  The May 2003 written 
statement from Dr. D.J.B. indicates that the veteran gave a 
history of foot pain that started in service, improved after 
light duty, and recurred upon return to full duty in service.  
This podiatrist then said that intense physician exertion 
would aggravate and exacerbate discomfort secondary to the 
veteran's pes planus, that the veteran's lower extremity 
symtoms were as likely as not related to pes planus, and 
these symtoms were worse than they would have been had the 
veteran not been on full military duty.  As to the opinion of 
Dr. D.J.B., his opinion was based upon a history provided by 
the veteran.  See e.g., Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based upon an inaccurate factual 
premise is not probative.); see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional).  Dr. D.J.B. said that 
intense physical exertion would aggravate and exacerbate 
discomfort secondary to the veteran's pes planus and that his 
symtoms were worse than they would have been had he not been 
on full military duty.  However, as set forth in detail 
above, there is no evidence, certainly no medical evidence, 
of any permanent exacerbation of pes planus during military 
service. Thus, Dr. B. assumed facts not in evidence, and his 
opinion, although doubtless sincerely rendered, is, for that 
reason, not accorded great weight by the Board.  See Reonal, 
supra.

Moreover, there is no indication in the May 2003 statement 
from Dr. D.J. B., that his opinion was based upon a review of 
the veteran's medical records, although he opined that the 
veteran's lower extremity symptoms were as likely as not 
related to pes planus and these symtoms were worse than they 
would have been had the veteran not been on full military 
duty.  The podiatrist failed to describe the records he 
reviewed, or to provide any rationale for his opinion.  The 
Court has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. at 187.  Thus, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

More probative in the Board's opinion is the June 2004 VA 
examination report, based on the findings of the examiner who 
"extensively" reviewed the veteran's medical records and 
provided a detailed explanation of his findings.  This VA 
medical specialist concluded that the veteran's pre-existing 
bilateral pes planus was not aggravated during military 
service.  The July 2002 VA examiner also said he reviewed the 
veteran's medical records and also similarly concluded that 
the veteran's pre-existing bilateral pes planus was not 
permanently aggravated during military service.

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of Dr. D.J.B.'s 2003 written statement 
might appear to support the appellant's claim, but a close 
analysis shows that it does not.  The opinion is both 
equivocal and speculative and, at most, does little more than 
propose that it is possible that the veteran has a bilateral 
pes planus disorder that was permanently worsened in service.  
The physician does not factually establish or explain the 
sequence of medical causation using the facts applicable in 
the veteran's case.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

In this case, the Board finds that the medical evidence is 
clear and that the presumption of soundness has been 
rebutted.  The veteran's bilateral pes planus condition was 
found to preexist service and not be aggravated by service.  
As noted above, the Court has stated that "the standard of 
proof for rebutting the presumption of soundness is not 
merely evidence that is cogent and compelling, i.e., a 
sufficient showing, but evidence that is clear and 
unmistakable, i.e., undebatable . . . [and] the question is 
not whether the Secretary has sustained a burden of producing 
evidence, but whether the evidence as a whole, clearly and 
unmistakably demonstrates that the injury or disease existed 
prior to service."  Cotant v. Principi, 17 Vet. App. at 132 
(quoting from Vanerson v. West, 12 Vet. App. 254, 261 
(1999)).

Thus, the probative and objective medical evidence of record 
clearly and unmistakably demonstrates that the veteran's pre- 
existing bilateral pes planus disorder was not permanently 
aggravated by during military service.  See VAOPGCPREC 3-
2004.

B.	Service Connection for Residuals of Stress Fractures of 
the Left and Right Feet

The veteran has contended that service connection should be 
granted for residuals of left and right foot stress 
fractures.  The record demonstrates that, while he had left 
and right foot stress fractures in May 1962 in service, no 
residuals of left and right foot stress fractures were noted 
on separation from service.  Moreover, on VA examinations 
after the veteran's separation from service, there was no 
showing that the veteran had residuals of left and right foot 
stress fractures.  Furthermore, the veteran has submitted no 
evidence to show that he currently has residuals of left and 
right foot stress fractures.

In support of his claim, the veteran would point to Dr. 
D.J.B.'s May 2003 record that included diagnoses of left foot 
posterior tibial tendinitis and tarsal tunnel syndrome, 
however, in June 2004, the VA examiner who reviewed the 
veteran's medical records and performed a clinical 
examination found no evidence of either disorder.  As 
detailed above, the Board has found the June 2004 VA 
examiner's opinion more probative than Dr. D.J.B.'s record. 

In short, no medical opinion or other medical evidence 
showing that the veteran currently has residuals of left and 
right foot stress fractures has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. at 143.

C.	Service Connection for Right and Left Knee Disorders, 
Including as Secondary to Bilateral Pes Planus

The veteran has further contended that service connection 
should be granted for right and left knee disorders, 
including as due to his bilateral pes planus.  Although the 
evidence shows that the veteran currently has degenerative 
changes in his knees, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that his lower extremities were normal on separation 
from service and the first post service evidence of record of 
knee pain (associated with a left knee twisting accident) is 
from 1997, more than 30 years after the veteran's separation 
from service; degenerative joint disease in the knees was 
noted in 1999.  More importantly, in June 2004, the VA 
examiner opined that the veteran's degenerative changes of 
the knees were age, occupational, and heredity-related.

In support of his claim, the veteran would point to Dr. 
D.J.B.'s May 2003 statement, to the effect that the veteran's 
lower extremity symtoms were as likely as not related to his 
pes planus and these symtoms were worse than they would have 
been had the veteran not been on full military duty.  
However, as set forth in detail above, the Board finds the 
June 2004 VA examiner's opinion more probative.  In short, no 
medical opinion or other medical evidence relating the 
veteran's degenerative changes of the knees to service or any 
incident of service has been presented.  

Finally, as the Board has denied the veteran's claim for 
service connection for bilateral pes planus, his claim for 
service connection for left and right knee disorders as due 
to the bilateral pes planus is without legal support.  See 
38 C.F.R. § 3.310.  

D.	Service Connection for Left and Right Hip Disorders, 
Including as Secondary to Bilateral Pes Planus

The veteran has also contended that service connection should 
be granted for right and left hip disorders, including as due 
to his bilateral pes planus.  Although the evidence shows 
that the veteran currently has degenerative joint disease of 
both hips, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his hips were normal on separation from service and the 
first post service evidence of record of right hip bursitis 
is from 1999, nearly 35 years after the veteran's separation 
from service.  In short, no medical opinion or other medical 
evidence relating the veteran's right and left hip 
degenerative joint disease to service or any incident of 
service has been presented.

In support of his claim, the veteran would point to Dr. 
D.J.B.'s May 2003 statement, to he effect that the veteran's 
lower extremity symtoms were as likely as not related to his 
pes planus and these symtoms were worse than they would have 
been had the veteran not been on full military duty.  
However, as set forth in detail above, the Board finds the 
June 2004 VA examiner's opinion more probative.  In short, no 
medical opinion or other medical evidence relating the 
veteran's degenerative joint disease of the hips to service 
or any incident of service has been presented.  

Finally, as the Board has denied the veteran's claim for 
service connection for bilateral pes planus, his claim for 
service connection for left and right hip disorders as due to 
the bilateral pes planus is without legal support.  See 
38 C.F.R. § 3.310.  

E.	Service Connection a Low Back Disorder, Including as 
Secondary to Bilateral Pes Planus

Lastly, the veteran has contended that service connection 
should be granted for a low back disorder.  Although the 
evidence shows that the veteran currently has spondylosis of 
the lumbar spine with multilevel disc-space narrowing, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
spine was normal on separation from service and the first 
post service evidence of record of lumbar pain is from 1987, 
more than 20 years after the veteran's separation from 
service.  Moreover, in June 2004, the VA examiner said the 
origin of the veteran's spondylosis of the lumbar spine with 
multilevel intervertebral disc-space narrowing was age, 
occupational, and heredity-related, but it was not due to 
military service.  

In support of his claim, the veteran would point to Dr. 
D.J.B.'s May 2003 statement, that noted the veteran's 
complaint of low back pain and indicated that the veteran's 
lower extremity symtoms were as likely as not related to his 
pes planus and the symtoms were worse than they would have 
been had he not been on full military duty.  However, as set 
forth in detail above, the Board finds the June 2004 VA 
examiner's opinion more probative.

In short, no medical opinion or other medical evidence 
relating the veteran's lumbar spine disorder to service or 
any incident of service has been presented.  

Finally, as the Board has denied the veteran's claim for 
service connection for bilateral pes planus, his claim for 
service connection for a low back disorder as due to the 
bilateral pes planus is without legal support.  See 38 C.F.R. 
§ 3.310.  


F.	All Claimed Disorders

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed bilateral pes planus, residuals of 
stress fractures of both feet, and right and left knee and 
hip disorders and a low back disorder including as due to the 
bilateral pes planus.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed bilateral pes planus, residuals of stress 
fractures of both feet, and right and left knee and hip 
disorders and a low back disorder including as due to the 
bilateral pes planus.  The preponderance of the evidence is 
therefore against the appellant's claims of entitlement to 
service connection for bilateral pes planus, residuals of 
stress fractures of both feet, and right and left knee and 
hip disorders and a low back disorder including as due to the 
bilateral pes planus.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
bilateral pes planus, residuals of stress fractures of both 
feet, and right and left knee and hip disorders and a low 
back disorder including as due to the bilateral pes planus is 
not warranted.

Finally, the Board notes that an April 2002 administrative 
decision indicates that the SSA found the veteran suffering 
from a generalized anxiety disorder, status pos remote 
intervertebral disc resection at the C-6/C-7 level performed 
in early 1987, degenerative joint disease of the knees and 
hips, chronic pain syndrome, longstanding arthritis of the 
lumbar spine and other disorders, and held him to be disabled 
since May 1998.  While the Board recognizes the disabling 
nature of the veteran's joint disabilities, the SSA decision 
is not considered sufficient to overcome the objective 
evidence of record as to the origin of the veteran's claimed 
knee, hip, back, and foot disorders.







(CONTINUED ON NEXT PAGE)






ORDER

Service connection for bilateral pes planus is denied.

Service connection for residuals of stress fractures of the 
left and right feet is denied.

Service connection for right and left knee disorders, 
including as secondary to bilateral pes planus, is denied.

Service connection for left and right hip disorders, 
including as secondary to bilateral pes planus, is denied.

A low back disorder, including as secondary to bilateral pes 
planus, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


